UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 06-4697



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


ALBERT STEVE LYNCH,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:05-cr-00231)


Submitted:     April 17, 2008                 Decided:   April 21, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron E. Michel, Charlotte, North Carolina, for Appellant.
Gretchen C.F. Shappert, United States Attorney, Adam Morris,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               On August 1, 2005, Albert Steve Lynch was charged in a

two count indictment with: (1) bank robbery in violation of 18

U.S.C. § 2113(a) (2000) (Count One); and (2) use of a firearm

during and in relation to a crime of violence, in violation of 18

U.S.C.A. § 924(c)(1)(A) (West 2000 and Supp. 2007) (Count Two).

Lynch ultimately entered into a plea agreement with the Government,

in    which    he     agreed    to     plead    guilty     to   both     counts    in    the

indictment.         In conformity with Lynch’s advisory guidelines range,

the    district       court     sentenced       Lynch     to    thirty-three       months’

imprisonment on Count One and to a consecutive seven-year sentence

on Count Two.         Lynch timely noted his appeal, and now argues that

he received ineffective assistance of counsel in the district

court.        We affirm the judgment of the district court for the

reasons that follow.

               Ineffective       assistance        of    counsel       claims     are    not

cognizable      on     direct    appeal        unless    counsel’s       ineffectiveness

conclusively appears on the record.                     United States v. James, 337

F.3d   387,     391    (4th     Cir.    2003).      In    order     to   succeed    on    an

ineffective assistance of counsel claim, a petitioner must show

that: (1) counsel’s performance fell below an objective standard of

reasonableness;         and     (2)    counsel’s        deficient      performance       was

prejudicial.         Strickland v. Washington, 466 U.S. 668, 688 (1984).

To satisfy Strickland’s second prong in the guilty plea context, a


                                          - 2 -
petitioner   must   show   a   reasonable   probability   that,   but   for

counsel’s unprofessional errors, he would not have pled guilty and

would have insisted on going to trial.       Hill v. Lockhart, 474 U.S.

52, 59 (1985).      In his brief, Lynch does not allege, much less

demonstrate, that but for counsel’s errors he would not have pled

guilty but insisted on going to trial.       Accordingly, we affirm the

judgment of the district court.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                   - 3 -